Adams, J.,
dissenting. I think the plaintiffs failed to show a right of recovery; but the reason I think so is not because the statute of frauds stands in their way, but because they have no contract of any kind.
The majority opinion proceeds upon the theory that there was evidence of an oral contract taken out of the statute by a written admission. The doctrine propounded is that it was *315not necessary that the contract should be in writing; that it was sufficient if it was oral, and admitted by a writing, as by a letter to a third person.
"Whether an oral contract can be taken out of the statute by a written admission contained in a letter to a third person I do not undertake to determine. Eor the purposes of the opinion, it may be conceded that it can be. Rut we have no such question in this case. The plaintiffs do not declare upon an oral contract. If there is any contract at all,, it is because Taylor’s letter constituted an acceptance, and not because something was said of which Taylor’s letter written after-wards constituted an admission. The plaintiffs’ petition is drawn wholly upon the theory that Taylor’s letter constituted an acceptance, and that the contract was made by reason of such acceptance. The doctrine, then, that an oral contract cau be taken out of the statute by a written admission contained in a letter written afterward to a third person, is, in my opinion wholly foreign to this case.
Whether the instruction is correct which the majority of the court hold to be erroneous I do not care to inquire. It holds, in substance, that a written jjrojiosal may- be accepted in writing by a letter to a third person, if written with the intention that it should be shown to the proposer, and if it is shown to him. I do not inquire whether the instruction is correct because in my opinion, if it is incorrect, it is too favorable for the plaintiffs, and they are appellants.
The objection made by the majority is not, as I understand, that the instruction does not enunciate a correct proposition of law, but is defective in that it should have contained another and distinct proposition, though wholly foreign to the question of acceptance. I think that the court below did not err upon such ground, for two reasons. In the first place, it could not have given the - proposition in question without going beyond the issues; and, in the second place, if there had been another issue of such a character as to make the *316proposition applicable, it could not properly have been embraced in the instruction given.
Mr. Justice Reed concurs in tbis dissent.